             Case 1:09-cr-00128-CCB Document 127 Filed 06/29/20 Page 1 of 1


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
v.                                                  *             Civil No. CCB-09-128
                                                    *
ANTONIO THOMPSON                                    *
                                                    *
*    *   *   *   *   *   *    *   *   *   *   *   * * *   *   *     *   *   *   *   *   *   *   *   * *

                                      MEMORANDUM AND ORDER

         Now pending is Antonio Thompson’s request for a reduced sentence, construed as a pro se

motion for compassionate release pursuant to pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF 125).

Upon review of Thompson’s submission, the court finds he does not make the required showing of

“extraordinary and compelling” reasons justifying the imposition of a reduced sentence. Thompson

references the COVID-19 pandemic, but does not describe any underlying health conditions that

would make him particularly susceptible to illness. With respect to Thompson’s arguments related

to the § 851 notice and the career offender guidelines, the court has already considered those

arguments, and, in fact, earlier this year granted Thompson’s First Step Act motion for a reduced

sentence based in part on these arguments. (ECF 123). Moreover, there is no indication that

Thompson has exhausted his administrative remedies.

         Accordingly, Thompson’s request for a reduced sentence pursuant to the compassionate

release statute (ECF 125) is DENIED.

         So Ordered this     29th day of June, 2020.


                                                  ____________/S/________________
                                                  Catherine C. Blake
                                                  United States District Judge




                                                     1
